ZARELLA, J.,
concurring. I agree with the majority’s conclusion in this case but write separately to reaffirm my continuing belief in the plain meaning rule as expressed in my dissenting opinion in State v. Courchesne, 262 Conn. 537, 597, 618-19, 816 A.2d 562 (2003) (Zarella, J., dissenting). I also agree, however, that the majority’s reference to the legislative genealogy in the present case is appropriate because General Statutes §§ 53a-35a and 53a-134 (b) both contain substantive sentencing provisions relating specifically to robbery in the first degree.